UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7498


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHEUKMA KENYATA SANDERS, a/k/a Kuma,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:07-cr-00050-RLV-CH-13)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Cheukma Kenyata Sanders, Appellant Pro Se. Thomas A. O’Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina;
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cheukma Kenyata Sanders appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                 We have

reviewed the record and find no reversible error.                   However, we

modify the district court’s opinion to note that the motion is

denied because the offense level did not change, and not due to

career offender status.         Accordingly, we affirm on the district

court   reasoning   as    modified.       United   States    v.   Sanders,   No.

5:07-cr-00050-RLV-CH-13 (W.D.N.C. Aug. 30, 2012).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    the    court   and

argument would not aid the decisional process.

                                                       AFFIRMED AS MODIFIED




                                      2